Citation Nr: 0837918	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a compensable disability rating for 
residuals of a left ankle strain.  

3.  Entitlement to a compensable disability rating for 
residuals of a right knee strain.  

4.  Entitlement to an increased disability rating for 
residuals of a right hamstring sprain, with painful motion, 
currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1990 
to February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California.  By an August 2002 decision, the RO 
denied a compensable evaluation for the service-connected 
residuals of a left ankle strain and a rating greater than 
10 percent for the service-connected residuals of a right 
hamstring sprain, with painful motion.  By an April 2003 
determination, the RO denied service connection for bilateral 
hearing loss.  Also, by a February 2004 decision, the RO 
denied a compensable evaluation for the service-connected 
residuals of a right knee strain.  


FINDINGS OF FACT

1.  The veteran does not have a hearing disability for VA 
compensation purposes.  

2.  The service-connected residuals of a left ankle strain 
are manifested by 15 degrees of dorsiflexion, 30 degrees of 
plantar flexion, some pain on varus stress (or eversion 
stress), and local tenderness over the sinus tarsi area but 
also by a normal gait and no deformity, swelling, redness or 
puffiness, ligamentous laxity, crepitus, pain on ranges of 
motion, or loss of motion upon repetitive motion.  

3.  The service-connected residuals of a right knee strain 
are manifested by some pain on the extreme ranges of motion 
and on repetitive motion and by some patellar crepitus but 
also by normal range of motion, a normal gait, and no loss of 
motion upon repetitive motion, atrophy, redness, swelling (or 
puffiness), joint effusion, osteophytosis, or deformity.  

4.  The service-connected residuals of a right hamstring 
sprain with painful motion is manifested by tenderness over 
the medial hamstring muscles to deep palpation but also by 
normal range of motion, a normal gait, normal motor strength 
of the right quadriceps and hamstrings, and no atrophy, 
swelling or puffiness, redness, obvious anatomic deformity, 
tenderness to palpation, no loss of motion upon repetitive 
movement, or significant fatigability or lack of endurance.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  The criteria for a compensable disability rating for 
residuals of a left ankle strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5271 (2008).

3.  The criteria for a compensable disability rating for 
residuals of a right knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, DCs 5257, 5260-5261 (2008).  

4.  The criteria for a disability rating in excess of 
10 percent for residuals of a right hamstring sprain with 
painful motion have not been met  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5251-5253 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

        A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

		1.  Service Connection For Bilateral Hearing Loss

In the present case, a May 2004 letters notified the veteran 
of the criteria for his service connection claim.  In 
addition, this document informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Clearly, the May 2004 correspondence was issued after the 
initial adjudication (and denial) of the veteran's service 
connection claim in April 2003.  In any event, the claim was 
subsequently re-adjudicated, and supplemental statements of 
the case (SSOCs) were furnished to the veteran in August 2004 
and March 2007.  As such, the timing defect was cured.  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

The veteran has not been informed of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  In any event, as the Board will discuss 
in the following decision, the criteria for the veteran's 
service connection claim have not been met.  Thus, no rating 
or effective date will be assigned, and there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

		2.  Increased Rating Claims For Service-Connected 
Left Ankle, Right Knee, And Right Hamstring Disabilities

Specifically with regard to increased rating claims, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Correspondence issued to the veteran in May 
2008 in the present case satisfied these specific VCAA 
notification requirements for increased rating claims.

Further, the general VCAA notification requirements for the 
veteran's increased rating claims were satisfied by letters 
issued to him in January 2002, September 2003, and May 2004.  
Specifically, these letters informed him of the evidence 
required to support his increased rating claims.  According 
to the correspondence, VA would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue, 
but he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Clearly, only the January 2002 letter was furnished to him 
prior to the initial adjudication (and denial) of his left 
ankle and right hamstring claims in August 2002.  Also, only 
the September 2003 letter was issued prior to the initial 
adjudication (and denial) of the veteran's right knee claim 
in February 2004.  The timing defect of the subsequent 
correspondence in May 2004, however, was cured by the agency 
of original jurisdiction's re-adjudications of these claims 
and issuance of SSOC August 2004 and March 2007.  

The veteran's increased rating claims were not re-adjudicated 
after the May 2008 correspondence was furnished to him.  In 
any event, even prior to the issuance of the May 2008 letter 
(and specifically at the various VA examinations conducted 
during the current appeal), however, the veteran described 
the specific symptoms that he experiences as a result of his 
service-connected orthopedic disorders, the frequency and 
severity of such symptomatology, as well as other involvement 
and additional disablement caused by these service-connected 
disabilities.  Such statements exhibit his understanding of 
the criteria necessary for increased ratings for these 
disabilities-even before he received the Vazquez-
Flores-complying letter in May 2008.  See Vazquez-Flores, 
22 Vet. App. 37 (2008) (citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim")).  As such, the 
Board finds that the timing error of the May 2008 letter has 
not affected the essential fairness of the current 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish effective 
dates (element #5).  See Dingess/Hartman, 19 Vet. App. 
at 488.  In any event, as will be discussed in the following 
decision, the Board finds that the evidence of record does 
not support a grant of the increased rating claims on appeal.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of these issues.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection and increased rating claims 
adjudicated in this decision.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He has been accorded 
pertinent VA examinations.  

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in June 2008, the veteran 
expressed his desire to submit additional evidence.  The 
veteran also expressed his desire to waive consideration of 
such evidence by the agency of original jurisdiction (AOJ).  
Hearing transcript (T.) at 12-13.  After the hearing, and 
specifically in July 2008, the veteran submitted additional 
evidence (which included records of treatment that he had 
received at the VA Medical Center in San Francisco, 
California between March and May 2008) but did not attach a 
written waiver of such evidence by the AOJ.  

Included with these newly-submitted medical records is a 
report of a March 2008 outpatient treatment session, at which 
time the veteran complained of right hamstring and knee pain.  
Such evidence essentially duplicates evidence already of 
record and considered by the AOJ.  Consequently, the Board 
finds that a remand of a portion of the veteran's appeal to 
accord the AOJ an opportunity to readjudicate his right 
hamstring and knee claims in light of this additional 
information is not necessary.  See 38 C.F.R. § 19.31(b)(1) 
(2008) (a supplemental statement of the case (SSOC) will be 
furnished if the AOJ receives additional pertinent evidence 
after a statement of the case or the most recent SSOC has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board).  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider these claims, based on the evidence of 
record.  

II.  Analysis

	A.  Service Connection For Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2008).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Throughout the current appeal, the veteran has described 
progressive hearing loss since service.  He believes that 
this problem is the result of acoustic trauma to which he was 
exposed during his active military duty.  In particular, he 
maintains that, as a mechanic in the motorpool during 
service, he was exposed to very loud noises.  See, e.g., 
T. at 3-6.  

According to the DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), the veteran's primary 
military occupational specialty was that of a light wheel 
vehicle mechanic.  He completed a 13-week Light Wheel Vehicle 
Mechanic Course.  He was awarded an M16 Marksman Badge.  

At an in-service audiogram completed in August 1990, the 
examiner acknowledged the veteran's "routine . . . 
expos[ure] . . . to hazardous noise."  This test provided a 
finding of 30 decibels at 500 Hertz in the veteran's left 
ear.  At the separation examination conducted in February 
1994, the veteran denied ever having hearing loss problems.  
An audiogram completed at that time was within normal limits.  

The veteran was discharged from active military duty in 
February 1994.  Approximately two months later in April 1994, 
he underwent a VA general medical examination.  He made no 
complaints regarding any hearing loss then, and the head, 
eyes, ears, nose, and throat evaluation completed at that 
time was unremarkable.  In addition, reports of VA outpatient 
treatment sessions completed in May 2001 and August 2001 
indicate that the veteran's "hearing [was] grossly intact."  

At a VA audiological evaluation completed in May 2004, the 
veteran reported a history of noise exposure "from working 
on vehicles and practicing on the rifle range" during 
service.  An initial audiogram provided invalid test results.  
As the veteran continued providing invalid test results-
despite being re-instructed several times-the examiner noted 
that the veteran would "not be rescheduled at . . . [that] 
time."  

Subsequently, in February 2007, the veteran underwent another 
VA audiological evaluation.  Again, he described in-service 
noise exposure from his work as a mechanic and from firing 
rifles on the range.  Significantly, however, this 
audiological evaluation includes absolutely no evidence of a 
bilateral impaired hearing disability for VA compensation 
purposes.  See 38 C.F.R. § 3.385 (2008).  In fact, the 
examiner concluded that the audiological testing results were 
within normal limits bilaterally, with excellent speech 
discrimination scores.  

The Board has considered the veteran's complaints of hearing 
problems since service.  See, e.g., T. at 3-6.  In this 
regard, the Board notes that the veteran is competent to 
report symptoms because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a lay person, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of hearing loss since 
service, the claims folder contains no current competent 
evidence of a bilateral impaired hearing disability for VA 
compensation purposes.  As such, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for bilateral hearing loss.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

	B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Initially, by a May 1994 rating action in the 
present case, the RO granted service connection for residuals 
of a left ankle strain (0%, from February 1994), residuals of 
a right knee strain (0%, from February 1994), and residuals 
of a right hamstring sprain, with painful motion (10%, from 
February 1994).  These service-connected disabilities remain 
so evaluated.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

		1.  Left Ankle

The service-connected residuals of a left ankle strain is 
evaluated based upon impairment resulting from limitation of 
motion of this joint.  According to the appropriate 
diagnostic code, a compensable evaluation of 10% is warranted 
with evidence of moderate limitation of motion, and a 20% 
rating will be assigned with evidence of marked limitation of 
motion, of this joint.  38 C.F.R. § 4.71a, DC 5271 (2008).  
Normal dorsiflexion of the ankle ranges from 20 degrees to 
zero degrees, and normal plantar flexion of this joint ranges 
from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Throughout the current appeal, the veteran has contended that 
his service-connected left ankle disability is more severe 
than the current noncompensable rating indicates.  In 
particular, he describes pain, limitation of motion, and 
instability of this joint.  See, e.g., T. at 3, 6-7, 9-10.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  

As previously noted in this decision, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  With regard to the veteran's 
service-connected left ankle disability in the present case, 
the Board finds that the medical findings, which directly 
address the criteria under which this disorder is evaluated, 
to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

While earlier VA examinations (including those conducted in 
May 2002 and December 2002) showed normal range of motion of 
the veteran's left ankle, a VA evaluation completed in May 
2006 reflected a slight decrease of motion of this joint 
ankle (as compared to his right ankle).  Specifically, this 
recent VA examination of the veteran's left ankle 
demonstrated 15 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2008) 
(providing for the following normal ranges of motion of the 
ankle joint:  dorsiflexion--20 degrees to zero degrees and 
plantar flexion--zero degrees to 45 degrees).  

Such evidence, however, does not support a finding of 
moderate limitation of motion of the veteran's left ankle.  
As such, a compensable rating of 10% based upon limitation of 
motion of the left ankle is not warranted.  38 C.F.R. 
§ 4.71a, DC 5271 (2008).  [Moreover, as the file contains no 
competent evidence of ankylosis of this joint, malunion of 
the os calcis or astragalus, or astragalectomy, a compensable 
rating based upon impairment resulting from such pathology is 
not warranted.  38 C.F.R. § 4.71a, DCs 5270, 5272-5274 
(2008).]  

The veteran has described flare-ups of his left ankle 
symptomatology, including increased pain as well as an 
inability to walk on uneven surfaces or to hike (because 
stepping on hard surfaces such as rocks causes his ankle to 
swell).  See, e.g., T. at 3, 6-7, 9-10.  Recent physical 
examinations of his left ankle have shown some pain on varus 
stress (or eversion stress) of this joint as well as local 
tenderness over the sinus tarsi area.  

Significantly, however, multiple examinations of the 
veteran's left ankle have also shown a normal gait, a normal 
tandem gait, the ability to walk on heels and tiptoes, and no 
deformity, swelling, redness or puffiness, ligamentous 
laxity, crepitus, pain on ranges of motion, or radiographic 
findings.  In fact, the May 2006 VA orthopedic examination 
demonstrated no significant fatigability, incoordination, 
loss of range of motion, or pain on motion upon repetitive 
motion of the veteran's left ankle.  At that evaluation, the 
veteran described some increase in left ankle pain "from 
time to time" but denied experiencing any disabling 
flare-ups of this joint or becoming "nonfunctional under 
conditions of increased pain so as to avoid complete walking 
or doing daily chores."  

Based on this evidence, the Board finds that the 
currently-assigned noncompensable rating for the 
service-connected residuals of a left ankle strain adequately 
portrays the functional impairment, pain, and weakness that 
the veteran experiences as a consequence of use of this 
joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5271 (2008).  Of 
particular significance to the Board are the relatively 
normal findings shown on multiple recent examinations.  

Under these circumstances, there is no basis to assign a 
compensable disability rating for the service-connected 
residuals of a left ankle strain at any time during the 
current appeal.  The veteran's appeal for a compensable 
disability rating for this service-connected disability must, 
therefore, be denied.  

		2.  Right Knee

The service-connected residuals of a right knee strain is 
evaluated based upon impairment resulting from instability of 
this joint.  According to the appropriate diagnostic code, 
the following ratings are warranted for varying degrees of 
instability of the knee joint:  10% (for slight recurrent 
subluxation or lateral instability), 20% (for moderate 
recurrent subluxation or lateral instability), and 30% (for 
severe recurrent subluxation or lateral instability).  
38 C.F.R. § 4.71a, DC 5257 (2008).  

Also for consideration are the diagnostic codes which 
evaluate impairment resulting from limitation of motion of 
the knee.  See VAOPGCPREC 23-1997 (July 1997) (in which the 
VA General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of motion and instability of that joint).  See 
also VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

Initially, the Board notes that normal flexion and extension 
of the knee joint range from 140 degrees to zero degrees.  
38 C.F.R. § 4.71, Plate II (2008).  According to a relevant 
diagnostic code, the following ratings are warranted for 
varying degrees of limitation of flexion of the knee:  0% 
(for limitation of flexion of the leg to 60 degrees), 10% 
(for limitation of flexion of the leg to 45 degrees), 20% 
(for limitation of flexion of the leg to 30 degrees), and 30% 
(for limitation of flexion of the leg to 15 degrees).  
38 C.F.R. § 4.71a, DC 5260 (2008).  

The following ratings are warranted for varying degrees of 
limitation of extension of the knee:  0% (for limitation of 
extension of the leg to 5 degrees), 10% (for limitation of 
extension of the leg to 10 degrees), 20% (for limitation of 
extension of the leg to 15 degrees), 30% (for limitation of 
extension of the leg to 20 degrees), 40% (for limitation of 
extension of the leg to 30 degrees), and 50% (for limitation 
of extension to 45 degrees).  38 C.F.R. § 4.71a, DC 5261 
(2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Throughout the current appeal, the veteran has contended that 
his service-connected right knee disability is more severe 
than the current noncompensable rating indicates.  In 
particular, he describes swelling, pain, and limitation of 
motion.  See, e.g., T. at 3, 6-7, 9-10.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  

As previously noted in this decision, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  With regard to the veteran's 
service-connected right knee disability in the present case, 
the Board finds that the medical findings, which directly 
address the criteria under which this disorder is evaluated, 
to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

Multiple examinations completed on the veteran's right knee 
during the current appeal have demonstrated no instability of 
this joint.  Repeat physical examinations conducted 
throughout the current appeal have consistently shown a 
negative anterior and posterior drawer sign, McMurray's test, 
and Lachman's test and no ligamentous laxity of the right 
knee on medial or lateral stress.  At the most recent VA 
orthopedic examination, which was conducted in May 2006, the 
veteran specifically denied any mechanical instability or 
mechanical locking.  Without evidence of slight recurrent 
subluxation or lateral instability of the veteran's right 
knee, a compensable rating of 10% for the service-connected 
disability of this joint cannot be awarded.  38 C.F.R. 
§ 4.71a, DC 5257 (2008).  

Moreover, repeat physical examinations conducted during the 
current appeal have consistently shown normal range of motion 
of the veteran's right knee (with zero degrees of extension 
and 135 degrees of flexion).  Without evidence of limitation 
of flexion of the veteran's right knee to 45 degrees, or 
limitation of extension of this joint to 10 degrees, a 
compensable evaluation of 10% based on either limitation of 
flexion or limitation of extension of this joint is not 
warranted.  38 C.F.R. § 4.71a, DCs 5260 & 5261 (2008).  
[Moreover, as the file contains no competent evidence of 
ankylosis of this joint, dislocation or removal of the 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recuvatum, a compensable rating based upon impairment 
resulting from such pathology is not warranted.  38 C.F.R. 
§ 4.71a, DCs 5256, 5258-5259, 5262-5263 (2008).]  

The veteran has described flare-ups of his right knee 
symptomatology, including increased swelling, pain, and 
limitation of motion.  See, e.g., T. at 3, 6-7, 9-10.  At the 
May 2006 VA orthopedic examination, he specifically described 
anterior knee pain with a feeling of grinding on running, 
walking up stairs, or attempting to squat.  Physical 
examinations of his right knee have shown some pain on the 
extreme ranges of motion and on repetitive motion, painful 
movement of the patella over the femoral condyle, tenderness 
along the edge of the patella, patellar crepitus, positive 
patellar apprehension, and mild lateral deviation of the 
patella.  

Significantly, however, multiple examinations of the 
veteran's right knee have also consistently shown a normal 
gait, a normal tandem gait, the ability to walk on heels and 
tiptoes, and no atrophy, redness, swelling (or puffiness), 
joint effusion, osteophytosis, or deformity.  In fact, repeat 
examinations have demonstrated no loss of motion upon 
repetitive movement or significant fatigability or lack of 
endurance.  At the May 2006 evaluation, the veteran 
specifically denied experiencing any disabling flare-ups of 
this joint or becoming "nonfunctional under conditions of 
increased pain so as to avoid complete walking or doing daily 
chores."  

Based on this evidence, the Board finds that the 
currently-assigned noncompensable rating for the 
service-connected residuals of a right knee strain adequately 
portrays the functional impairment, pain, and weakness that 
the veteran experiences as a consequence of use of this 
joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261 (2008).  
Of particular significance to the Board are the relatively 
normal findings shown on multiple recent examinations.  

Under these circumstances, there is no basis to assign a 
compensable disability rating for the service-connected 
residuals of a right knee strain at any time during the 
current appeal.  The veteran's appeal for a compensable 
disability rating for this service-connected disability must, 
therefore, be denied.  

		3.  Right Hamstring

The service-connected residuals of a right hamstring sprain 
with painful motion is evaluated based upon impairment 
resulting from limitation of motion of the hip.  Initially, 
the Board notes that normal flexion of the hip ranges from 
125 degrees to zero degrees, and normal abduction of this 
joint ranges from zero degrees to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2008).  

Limitation of extension of the thigh to 5 degrees warrants a 
10% rating.  38 C.F.R. § 4.71a, DC 5251 (2008).  Also, the 
following ratings are assignable based upon the varying 
degrees of limitation of flexion of the hip:  10% (for 
limitation of flexion to 45 degrees), 20% (for limitation of 
flexion to 30 degrees), 30% (for limitation of flexion to 
20 degrees), and 40% (for limitation of flexion to 
10 degrees).  38 C.F.R. § 4.71a, DC 5252 (2008).  

In addition, the following ratings may be assigned based upon 
limitation of abduction, adduction, and rotation:  10% [for 
limitation of rotation of the affected leg (with an inability 
to "toe-out" more than 15 degrees) or limitation of 
adduction causing an inability to cross legs] and 20% [for 
limitation of abduction resulting in motion lost beyond 
10 degrees].  38 C.F.R. § 4.71a, DC 5253 (2008).  

Further, when a diagnostic code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  Specifically, 
determinations should be made that adequately portray the 
extent of the functional loss "in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Throughout the current appeal, the veteran has contended that 
his service-connected residuals of a right hamstring sprain 
with painful motion is more severe than the current 10% 
rating indicates.  In particular, he describes daily right 
hamstring pain and limitation of motion of his right hip.  
See, e.g., T. at 3, 6-7, 9-10.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  

As previously noted in this decision, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  With regard to the veteran's 
service-connected right hamstring disability in the present 
case, the Board finds that the medical findings, which 
directly address the criteria under which this disorder is 
evaluated, to be more probative than the subjective evidence 
of complaints of increased symptomatology.  

Physical examination shows normal range of motion of the 
right hip.  Without evidence of limitation of flexion of the 
right hip to 30 degrees or limitation of abduction of the 
right hip resulting in motion lost beyond 10 degrees, an 
increased evaluation of 20% based upon limitation of motion 
of this joint is not warranted.  38 C.F.R. § 4.71a, DCs 5252 
& 5253 (2008).  (Moreover, as the file contains no competent 
evidence of ankylosis of this joint, a flail joint, or 
impairment of the femur, a disability rating greater than the 
currently-assigned 10 percent rating based upon impairment 
resulting from such pathology is not warranted.  38 C.F.R. 
§ 4.71a, DCs 5250, 5254-5255 (2008).)  

The veteran has described flare-ups of his right hamstring 
symptomatology, including increased pain and limitation of 
motion.  See, e.g., T. at 3, 6-7, 9-10.  At the May 2006 VA 
orthopedic examination, he described daily right hamstring 
pain that is aggravated by prolonged walking or prolonged 
sitting.  Physical examinations of his right hamstring have 
shown tenderness over the medial hamstring muscles to deep 
palpation.  

Significantly, however, multiple examinations of the 
veteran's right hamstring have also consistently shown a 
normal gait, a normal tandem gait, the ability to walk on 
heels and tiptoes, equal thigh circumference bilaterally, 
normal motor strength of the right quadriceps and hamstrings, 
and no atrophy, swelling or puffiness, redness, obvious 
anatomic deformity, tenderness to palpation, loss of motion 
upon repetitive movement, or significant fatigability or lack 
of endurance.  The veteran admitted at the May 2006 
evaluation that, while he has difficulty climbing stairs, 
running, or jogging, he can walk for one to two miles from 
time to time.  He also denied becoming "nonfunctional under 
conditions of increased pain so as to avoid complete walking 
or doing daily chores."  

Based on this evidence, the Board finds that the 
currently-assigned 10% rating for the service-connected 
residuals of a right hamstring sprain, with painful motion, 
adequately portrays the functional impairment, pain, and 
weakness that the veteran experiences as a consequence of use 
of his right hip.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5251-5253 
(2008).  Of particular significance to the Board are the 
essentially normal findings shown on multiple examinations.  

Under these circumstances, there is no basis to assign a 
disability rating greater than the currently-assigned 
evaluation of 10% for the service-connected residuals of a 
right hip sprain with painful motion at any time during the 
current appeal.  The veteran's appeal for an increased rating 
for this service-connected disability must, therefore, be 
denied.  

		4.  Extraschedular Evaluation For The 
Service-Connected Left Ankle, Right Knee, And Right Hamstring 
Disabilities

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal period.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's service-connected 
left ankle, right knee, and right hamstring disabilities have 
required hospitalization or resulted in marked interference 
with employment at any time during the current appeal.  
According to evidence of record, the veteran receive only 
periodic outpatient orthopedic treatment.  He maintains at 
least intermittent employment as a truck driver.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, have the veteran's service-connected 
orthopedic disabilities resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  In fact, 
at a September 2006 VA outpatient treatment session, the 
physician concluded that, despite the veteran's complaints of 
right knee, right hamstring, and left ankle pain, he 
"remains quite functional."  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the 
service-connected left ankle, right knee, and right hamstring 
disabilities at any time during the current appeal.  


ORDER

Service connection for bilateral hearing loss is denied.  

A compensable disability rating for residuals of a left ankle 
strain is denied.  

A compensable disability rating for residuals of a right knee 
strain is denied.  

A disability rating greater than 10 percent for residuals of 
a right hamstring sprain, with painful motion, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


